Citation Nr: 1600200	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-20 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability characterized by episodes of dizziness/vertigo, diaphoresis, nausea, ringing in the ears, a lump in the throat, a knot in the stomach, and some weakness (referred to hereinafter as "symptomatic episodes"), to include as due to in-service chemical exposure.

2.  Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling for the period through September 9, 2010, and as 10 percent disabling for the period beginning September 10, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In an April 2010 rating decision, service connection was granted and an initial noncompensable (0%) rating was assigned for bilateral hearing loss by the RO in Denver, Colorado.  Service connection for a seizure disorder due to sarin gas exposure further was denied.  This RO again denied the same in a September 2010 rating decision.  Rather than appealing the determinations on the aforementioned issues, the Veteran filed a new claim encompassing them.  More evidence was received within the period to appeal as a result.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

This evidence is in support of the original claim instead of the new claim.  38 C.F.R. § 3.156(b).  Thus, the April and September 2010 rating decisions were not final.  Further, in an October 2012 rating decision, an increased rating of 10 percent was granted effective September 10, 2010, for service-connected bilateral hearing loss by the RO in Los Angeles, California.  Service connection for a seizure disorder due to sarin gas exposure was denied.  The Veteran appealed the determinations for these issues.  He requested a hearing in doing so.  None was held, however, because he ultimately withdrew the request.  38 C.F.R. § 20.704(e).  Based on further review of the claims file, the Board recharacterizes both issues on appeal at this time.  

In order to be more encompassing, the seizure disorder issue is now one of a disorder characterized by symptomatic episodes which include dizziness/vertigo and other symptoms.  Bilateral hearing loss for the period through September 9, 2010, must be addressed since the 2010 rating decisions were not final.  The issue is one of an initial increased rating as opposed to an increased rating, in other words.  That an increase was effectuated on September 10, 2010, does not alter the need to address the period prior thereto.  A higher initial rating is possible for this period just as much as for the period beginning on the aforementioned date.  AB v. Brown, 6 Vet. App. 35 (1993).  Board adjudication cannot proceed for either issue on appeal as of yet.  A REMAND rather is warranted with respect to them.  
REMAND

As indicated above, a remand unfortunately is warranted for both issues comprising this matter.  While the delay this entails is regrettable, Board adjudication concerning the Veteran's claim of entitlement to service connection for a disability characterized by episodes and to an initial increased rating for service-connected bilateral hearing loss cannot occur yet.  Undertaking additional development prior to such adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain VA treatment records.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  Here, VA treatment records dated into September 2012 are available.  Many concern the Veteran's symptomatic episodes.  None specifically concern his bilateral hearing loss.  However, he reported being issued hearing aids in July 2013 and May 2014.  All indications are that he receives medical care solely through VA.  It thus is likely that there are VA treatment records dated from September 2012 to present with respect to the Veteran's bilateral hearing loss as well as his symptomatic episodes.  A request or requests for them must be made.  Notice to the Veteran and his representative must be made if the request(s) is/are unsuccessful.

II.  Medical Examinations and Opinion

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  A medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof; evidence that he suffered an event, injury, or disease during service or manifested a disease during its presumptive period thereafter; an indication of a nexus between the aforementioned; and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication of a nexus threshold.  McLendon, 20 Vet. App. at 79.

To date, no VA medical examination or VA medical opinion is available with respect to the Veteran's symptomatic episodes.  VA treatment records confirm that he has dizziness/vertigo and other symptoms of a current disability.  No diagnosis has been made, though numerous diagnoses have been considered.  The Veteran contends that his symptomatic episodes were caused by exposure to sarin or mustard gas while serving in Germany from 1965 to 1967.  He has submitted articles on leaks of such gas at military facilities and on symptoms of exposure to it.  Some discuss exposure during the Gulf War, as he likens his condition to Gulf War Syndrome.  Service personnel records confirm that the Veteran was a chemical demilitarization specialist working on a highly classified mission in Germany then.  VA has undertaken all required development to confirm his exposure to sarin gas and mustard gas, but to no avail.  Manual M21-1, IV.ii.1.F. and IV.ii.1.I.7.  

Of note, however, is the fact that the Veteran has not been advised that statements from fellow servicemembers may be helpful in this regard.  In any event, all applicable theories of entitlement must be addressed.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran reports that his symptomatic episodes began near the time of his July 1967 separation from service.  They may have a service nexus even if they are unrelated to chemical exposure then, in other words.  VA treatment records go back only to 2000.  Yet it is continuity of symptoms and not continuity of treatment that is required.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Veteran is advised that statements from those who are aware of his episodes may be helpful in this regard.  In sum, the Veteran must be scheduled for a VA medical examination with a VA medical opinion because all requirements for such have been met.  
If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  VA medical examinations for increased initial rating claims therefore must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

VA medical examinations for the Veteran's service-connected bilateral hearing loss were conducted in February 2010 and in January 2011.  As this respectively was almost six years ago and almost five years ago, both examinations are of considerable age.  There is indication that they no longer are contemporaneous.  The Veteran reported that he was not being treated for his bilateral hearing loss at the January 2011 VA medical examination.  Yet, it is reiterated that he reported being issued hearing aids in July 2013 and again in May 2014.  In other words, he received treatment for his hearing which had worsened enough that he needed hearing aids after this most recent examination.  Thus, another VA medical examination concerning the Veteran's bilateral hearing loss must be scheduled.

Accordingly, a REMAND is directed for the following:  

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, particularly those pertaining to his symptomatic episodes and bilateral hearing loss since September 2012.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Notify the Veteran via letter that statements from fellow servicemembers may be helpful in determining whether or not he was exposed to sarin gas or mustard gas during service.  Also notify him that statements from family members, friends, or anyone else who knows about his symptomatic episodes may be helpful in determining whether or not they began about the time he separated from service and have continued ever since.  Provide a copy of the letter to the Veteran's representative, and place a copy in the claims file.  If statements regarding sarin or mustard gas exposure during service are submitted, undertake any development made necessary because of them.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his symptomatic episodes (characterized by dizziness/vertigo, diaphoresis, nausea, ringing in the ears, a lump in the throat, a knot in the stomach, and some weakness).  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document therein an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  All necessary tests shall be performed, the results of which shall be set forth in the report.  

A diagnosis or diagnoses then shall be rendered in the report.  If no diagnosis is rendered, particularly if any abnormal findings are made, a clear and full rationale must be provided.  For any diagnosis(es) rendered, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each such diagnosis has a nexus to the Veteran's service.  A clear and full rationale must be provided for every opinion in the report.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and full rationale.  

The examiner is advised that a clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.  Any nexus opinion should include a discussion of the Veteran's report of continuity of his symptoms since service.  The examiner is advised in this regard that continuity of treatment is not required.  In addition, the examiner should include a discussion of exposure to sarin and mustard gas during service, but only if such exposure has been confirmed.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

4.  Also, arrange for the Veteran to undergo an appropriate VA medical examination regarding his service-connected bilateral hearing loss.  The examiner shall review the claims file and interview the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment-and should document such in the report.  Audiometry testing to include pure tone threshold testing and the Maryland CNC controlled speech discrimination testing shall be performed along with all other tests deemed necessary.  The results, in numerical format, shall be included in the report.

5.  Finally, readjudicate the issues on appeal-as are listed on the title page of this Remand.  Issue a rating decision for any decision made that is partially or wholly favorable to the Veteran.  For any decision made that is partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

